                 Case 3:21-cv-05332-BHS Document 10 Filed 07/26/21 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     STEPHEN CHRISTOPHER WRIGHT,                      CASE NO. C21-5332 BHS
 8   SARAH WRIGHT,
                                                      ORDER DECLINING TO ADOPT
 9                           Plaintiffs,              REPORT & RECOMMENDATION
            v.
10
     CHARLES HANIFY, et al.
11
                             Defendants.
12

13
            This matter comes before the Court on the Report and Recommendation (“R&R”)
14
     of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 6.
15
            Judge Christel recommends that the Court deny Plaintiffs’ applications to proceed
16
     in forma pauperis and dismiss this case without prejudice because of Plaintiffs’ failure to
17
     file an amended complaint or adequately respond to the Court’s order. Id. at 2. Plaintiffs
18
     have since filed a motion for leave to file a proposed amended complaint, Dkt. 7, and a
19
     proposed amended complaint, Dkt. 8.
20

21

22


     ORDER - 1
             Case 3:21-cv-05332-BHS Document 10 Filed 07/26/21 Page 2 of 2




 1         Because of this new filing, the Court therefore DECLINES to adopt the R&R.

 2   This matter is re-referred to Judge Christel for consideration of the pending motion and

 3   proposed amended complaint.

 4         IT IS SO ORDERED.

 5         Dated this 26th day of July, 2021.

 6

 7

 8
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
